Opinion op tiie coubt by
JUDGE HOBSON
Reversing.
Appellant, Frances Price, filed her petition in equity against Maggie P. Taylor, Marcus A. Spurr, and W. H. Hartón, as trustee of the estate of James Taylor deceased. She set up a note originally given for $3,000 by Maggie P. Taylor and Marcus A. Spurr, on which $2,000 had been paid, and alleged that both of them were non-residents of the State; that the defendant, W. H. Hartón, as trustee of the estate of James Taylor, deceased, had certain personal and real estate of the defendant, Maggie P. Taylor, in his hands, sufficient to pay the claim. She prayed that he be required to answer and set out what property he had belonging to Maggie P. Taylor, and for an attachment and judgment for the debt. Maggie P. Taylor and Marcus A. Spurr were proceeded against as non-residents. An attachment was issued, which was returned as follows r “Executed the within attachment this 27th day of April, 1894, on William H. Hartón, trustee of the estate of Col. James Taylor, deceased, by delivering him a copy thereof; and at the same time levied- upon all the right, title, and interest .of Mag gie P. Taylor in and to the estate of Col. James Taylor, deceased, conveyed in trust to Wm. H. Lape by said Col. James Taylor by deed of date July 5, 1882, and recorded in Deed Rook No. 31, page 87, etc., Campbell county records, at. Newport, Kentucky, excepting therefrom such estate as has since been conveyed by such trustee or his successor.” A summons was also issued on the petition and executed on Hartón, as trustee, on the same day. *593After tliis, on September 27, 1894, Maggie P. Taylor mortgaged the property sought to be subjected to the Nashville Trust Company. On October 8th, Hartón, as trustee, filed an answer in which he stated that the real estate formerly under his control as trustee was then under the control of the court below for the purpose, among other things, of a partition among the beneficiaries of the trust, including Maggie P. Taylor. Subsequently the plaintiff filed an amended petition, in which she set up the partition, and sought to subject to her debt that part of the property which had been allotted to Maggie P. Taylor. After this the Nashville Trust Company was made a party to the action, and set up its mortgage, executed pendente lite. It contended that the plaintiff’s attachment was not valid, because: First, the property was by reason of the partition suit in the control of the court, and its consent had not first been obtained; second, the property attached was the interest of Maggie P. Taylor in a trust estate created first to pay debts, and then for partition; third, the sheriff’s return on the attachment failed to show what was taken by him, and his action was therefore void for uncertainty. The court sustained the third objection and adjudged the mortgage priority, and from this judgment Frances Price prosecutes this appeal.
It is unnecessary to notice the first two objections in detail. We think it clear they are insufficient. The third objection presents a question of more difficulty. By section 217 of the Civil Code of Practice, it is provided: “And if real property be attached, the sheriff shall describe it with sufficient certainty to identify it, and if he can do so he shall refer to the deed or title under which .the defendant holds it.” The statute is only a brief statement of the rule usually followed by the courts. The levy must *594be such that it may be known from it what property is levied on. But with what certainty must this be given? The question is thus answered in Drake, Attachm., section 237: “In making such return, a distinction is taken between the levy of an attachment, which is a mere lien on ■the property, and, the levy of an execution, by which, when carried to a sale, the defendant’s property is divested. In the latter case greater precision is required than in the former. Hence it has been considered, in the case of an attachment, that any words which clearly designate and comprehend the property attached are sufficient. In such case, too, the generality of the description makes no difference, if it be sufficiently intelligible to fix the lien of the process. ‘Id cerium est quod certum reddi potest,f and therefore if the land be at all intelligibly indicated the application of this principle will remove objections that might exist on the score of imperfection in the description.” Among the cases cited in support of the text is White v. O’Bannon, 86 Ky., 93; 9 R., 334 (5 S. W., 346), where the levy was in these words: “Levied this attachment on about one hundred and forty acres of land, near Eminence, Henry county, the property of defendants.” It was insisted that the levy was insufficient against a subsequent purchaser. The court held it good, and said: “Without deciding whether the indorsement upon these orders of attachment would be a sufficient indorsement upon an execution of its levy upon land, it is sufficient to say that in making the indorsement of the levy, a distinction is taken between the levy of an attachment and the levy of an execution. The levy of an attachment upon land is merely for the purpose of creating a lien on it for the purpose of giving the court issuing the order jurisdiction of the property, that it may be thereafter by the court’s order applied *595to the payment of plaintiff’s judgment, if he obtain one. And the court, thus having control of the property, may, in its order of sale, enlarge the description as given by the sheriff’s return so as to accurately identify the land. In other words, after the sheriff has made his return of the levy, the property is then under judicial control; and the sale of it, by the order of the court, is a judicial sale. And the court, while it can not enlarge the quantity of property levied on, or substitute other property in its place, may disregard the descriptive language of the return, and engraft in its oNrder of sale an accurate .description of the property; so that all persons may understand what property is to be sold, and for what property they are bidding. The court’s deed recites these steps as connecting links of the purchaser’s title upon which he has the right to rely as furnishing Mm all the title that the defendant had to the property attached. For these reasons, any words which designate and comprehend the property levied on are sufficient. The generality of the description makes no difference, provided it is sufficiently intelligible to fix the lien of the attachment.” -'In sustaining the levy of an attachment not so specific as that before us against a subsequent mortgage, in Roberts v. Bourne, 23 Me., 165, (39 Am. Dec., 614,) the court said: “It was decided in Crosby v. Allyn, 5 Greenl., 451, that an attachment of all the debtor’s right, title, and interest to real estate in Belfast and Thorndike was valid. In Whitaker v. Sumner, 9 Pick., 310, the officer returned, ‘I attach all the right, title, and interest in and to a certain piece or parcel of land, with the buildings thereon, situate in Columbia stieet, at the southerly part of Boston, and' one piece of land, and the buildings thereon standing, being situate in Pleasant street, in said Boston, which the within-named *596Benjamin Huntington has to the estate before mentioned.’ And the court say, ‘The return of the attachment on the plaintiff’s writ against Huntington has as much certainty as returns in general of attachments on mesne process,’ and it was decided to be good. In Taylor v. Mixter, 11 Pick., 341, the return was, ‘I have attached all right, title, and interest which the within-named Ruggles has to his homestead farm, on which he now dwells, together with all the land thereto belonging, lying in Enfield, in said county; also all the right and interest which said Ruggles has to any lands lying in Enfield aforesaid.’ It was decided to be a valid attachment of any other lands in En-field which might not be a part of the farm. These cases sufficiently prove that -an attachment is good, though made in as general language as the -officer used in this case.?’ See, also, to same effect, 1 Shinn, Attachm., section 214; Veazie v. Parker, 23 Me., 170; Grier v. Rhyne, 67 N. C., 338; Lisa v. Lindell, 21 Mo., 127, (64 Am. Dec., 122;) Webb v. Bumpass (Ala.) 33 Am. Dec., 310; Inman v. Kutz, 10 Watts. 90.
Under these authorities, the levy in this case must be sustained. It conforms to the statute, and refers to the deed or title under which the propery was held, and was plainly a levy on all the right, title, and interest of Maggie P. Taylor in the real estate in Campbell county held under the deed. The precise property that was held under the deed might be shown by parol, and thus identified with entire certainty. When the return is read in connection with the pleadings in the case, there is no uncertainty whatever as to what was levied on; and before judgment, as was actually done in this case, the particular description of the property might be incorporated in the record, so that the judgment and order of sale would describe it *597by meles and bounds. The interest of Maggie P. Taylor having been set apart in the partition suit, it may be subjected to appellant’s debt under the attachment. Judgment reversed, and cause remanded for further proceedings consistent with this opinion.